     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 1 of 34



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
PHOTOGRAPHIC ILLUSTRATORS          )
CORPORATION,                       )
                                   )
                    Plaintiff,     )
                                   )                 Civil Action
          v.                       )               No. 14-11818-PBS
                                   )
ORGILL, INC.,                      )
                                   )
                    Defendant.     )
___________________________________)


                        MEMORANDUM AND ORDER

                            April 4, 2019

Saris, C.J.

                             INTRODUCTION

     This copyright dispute involves photographs of lighting

products, like light bulbs. Plaintiff Photographic Illustrators

Corporation (“PIC”), a Massachusetts company specializing in

commercial photography, licensed photographs to Osram Sylvania,

Inc. (“OSI”) of lighting products that OSI manufactures and

sells. Defendant Orgill, Inc. is a distributor of OSI products

and uses some of these images in its online and print marketing

materials. PIC brought claims against Orgill under the Copyright

Act, the Digital Millennium Copyright Act (“DMCA”), and the

Lanham Act based on Orgill’s use of its photographs. In 2015,

the Court granted summary judgment to Orgill on the DMCA and

                                   1
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 2 of 34



Lanham Act claims but denied Orgill’s request for summary

judgment on the copyright infringement claim. See Photographic

Illustrators Corp. v. Orgill, Inc., 118 F. Supp. 3d 398 (D.

Mass. 2015) (PIC). The case was then stayed pending resolution

of an arbitration involving PIC, OSI, and other distributors of

OSI products. In November 2017, the arbitrator issued an award

resolving all of the claims in the arbitration.

     Orgill has now renewed its motion for summary judgment on

the copyright infringement claim. Orgill asserts that it

received a sublicense that authorized its use of PIC’s images

and argues that the arbitrator’s award precludes PIC from

contesting this defense. PIC has also moved for summary

judgment, contending that Orgill did not receive a sublicense,

its use of approval images falls outside its sublicense, and its

sublicense is conditioned on including attribution to PIC on the

images, which Orgill did not do.

     After hearing, the Court DENIES PIC’s motion for summary

judgment (Docket No. 172) and ALLOWS Orgill’s motion for summary

judgment (Docket No. 167).

                         FACTUAL BACKGROUND

     The following facts are undisputed except where otherwise

stated. The Court assumes familiarity with the background of the

case from the prior summary judgment opinion. See PIC, 118 F.

Supp. 3d at 400-02.

                                   2
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 3 of 34



I.   PIC’s Copyright License with OSI

     This case concerns photographic images that Paul Picone, a

photographer for PIC, took of OSI’s lighting products. PIC

provided OSI with these images to use in sales and marketing. To

this end, PIC had a licensing agreement with OSI (the “PIC-OSI

Agreement”), which gave OSI “a non-exclusive, worldwide license

in and to all the Images and the copyrights thereto to freely

Use, sub-license Use, and permit Use, in its sole and absolute

discretion, in perpetuity, anywhere in the world.” Dkt. No. 173-

11 ¶ 9. According to the terms of the PIC-OSI Agreement, “Use”

is to be given the “great possible interpretation,” and

includes, but is not limited to, the right to “copy, edit,

modify, prepare derivative works, reproduce, transmit, display,

broadcast, print, publish, use in connection with any

media . . . , and store in a database.” Id. ¶ 2(d). The

licensing agreement barred OSI from “sub-licens[ing] images in

exchange for valuable consideration such as a fee (e.g., as

stock photography)” (the “fee provision”). Id. ¶ 9. It also

provided that, “[t]o the extent reasonably possible and

practical, OSI shall . . . include a copyright notice indicating

PIC as the copyright owner and/or include proper attribution

indicating Paul Picone as the photographer for Images Used by

OSI” (the “attribution requirement”). Id. ¶ 10(b).



                                   3
      Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 4 of 34



II.   OSI’s Copyright Sublicense Agreement with Orgill

      Orgill, a wholesale distributor for OSI, maintains a

network of retail dealers who sell hardware, home improvement

supplies, and building materials. Orgill’s inventory includes

almost one thousand OSI products, and Orgill uses images from

OSI in its electronic and paper catalogues. It also makes images

from OSI available for its dealers to use in advertising OSI

products. Orgill has used thirty-four images for which PIC holds

the copyright. Before this lawsuit began, Orgill did not have

direct contact with PIC.

      On July 23, 2014, after PIC filed this lawsuit, OSI and

Orgill executed a Confirmatory Copyright Sublicense Agreement

(the “Confirmatory Sublicense”), effective nunc pro tunc as of

June 1, 2006. Under the Confirmatory Sublicense, OSI

“confirm[ed] that it previously granted permission to Orgill to

Use and to sublicense the right to Use the Images to its

dealers.” Dkt No. 56-13 ¶ 2, at 5. Its definition of “Use” is

materially identical to the definition in the PIC-OSI Agreement.

Id. ¶ 1(E), at 5. The Confirmatory Sublicense further states

that “Orgill covenants to include (and instruct its

sublicensees/dealers to include), to the extent reasonably

possible and practical with respect to size, prominence,

aesthetics, and Use, a copyright notice indicating PIC as the

copyright owner of the Images.” Id. ¶ 3(B), at 6.

                                    4
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 5 of 34



                         PROCEDURAL HISTORY

     On April 11, 2014, PIC filed suit against Orgill and Farm &

City, Inc., one of Orgill’s dealers, in connection with their

use of PIC’s images of OSI products. PIC alleged copyright

infringement under 17 U.S.C. § 501 (Count I); mishandling of

copyright management information under the DMCA (Count II); and

false designation of origin and false advertising under the

Lanham Act (Count III). PIC sought permanent injunctive relief

against any further infringement, the recall and destruction of

all infringing copies of its images, and payment of actual

damages, attorney’s fees, and costs. PIC did not sue OSI, and

the Court denied OSI’s motion to intervene. 1

     Orgill moved for summary judgment on all counts in February

2015. In its memorandum and order issued on July 29, 2015, the

Court granted Orgill summary judgment on PIC’s DMCA and Lanham

Act claims. See PIC, 118 F. Supp. 3d at 406-11. With regard to

the copyright claim, the Court first held that Orgill received

an implied sublicense from OSI to use PIC’s images. Id. at 403.

Orgill obtained the images from OSI’s representatives and


1    PIC dismissed Farm & City with prejudice on December 31,
2015 after the Court granted Farm & City summary judgment on the
DMCA and Lanham Act claims and held that it at most innocently
infringed PIC’s copyrights when it used photographs of OSI
products it received from Orgill. See PIC, 118 F. Supp. 3d at
406-11.


                                   5
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 6 of 34



external website, and OSI gave Orgill implied permission to use

the images to sell its products. Id. OSI also reviewed Orgill’s

catalogues twice a year and never objected to its use of the

images. Id.

     Orgill argued that the Confirmatory Sublicense gave it

greater rights to use the images than the PIC-OSI Agreement gave

to OSI. The Court determined that the PIC-OSI Agreement

“provide[d] the benchmark” for evaluating the lawfulness of

Orgill’s conduct because OSI could not sublicense rights to

Orgill that went beyond the rights it licensed from PIC. Id. at

403-04. The Court then decided that PIC provided sufficient

evidence to raise a genuine dispute as to whether Orgill

infringed its copyrights. In particular, PIC put forth evidence

that Orgill sublicensed the images for a fee to Farm & City and

failed to include any attribution on the images before the

lawsuit, which violated the fee provision and attribution

requirement of the PIC-OSI Agreement. See id. at 404-05. Orgill

argued that, even if it did infringe PIC’s copyrights, it did

not do so knowingly, but the Court found that the references to

PIC in the Confirmatory Sublicense gave Orgill sufficient notice

that PIC held the copyrights to the images. See id. at 405-06.

Accordingly, the Court denied Orgill’s motion for summary

judgment on the copyright infringement claim. Id. at 406.



                                   6
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 7 of 34



     On January 26, 2016, pursuant to the arbitration clause

within the PIC-OSI Agreement, OSI commenced an arbitration

against PIC. OSI brought claims stemming from PIC’s initiation

of over thirty copyright lawsuits against OSI’s customers, such

as this suit against Orgill. PIC asserted counterclaims against

OSI in the arbitration, including for copyright infringement for

violating the fee provision and attribution requirement in the

PIC-OSI Agreement. In October 2016, seven of the customers PIC

sued for copyright infringement (but not Orgill) agreed to

consolidate their lawsuits into the arbitration. At the request

of both PIC and Orgill, the Court stayed this lawsuit in

November 2016 pending resolution of the arbitration.

     On November 20, 2017, the arbitrator issued a Partial Final

Award that resolved all of the claims in the arbitration. As

relevant here, the arbitrator found that the fee provision and

attribution requirement were only covenants of the contract, not

conditions on OSI’s license to use the images. Accordingly,

because covenants are only enforceable via contract law, OSI

breached the PIC-OSI Agreement by violating the attribution

requirement but did not commit copyright infringement. The

arbitrator also determined that the PIC-OSI Agreement permitted

OSI to impliedly sublicense use of the images to its customers,

which it had done for the seven customers that were parties to



                                   7
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 8 of 34



the arbitration. He therefore found that those customers also

were not infringing PIC’s copyrights by using its images.

     On February 21, 2018, Orgill filed a renewed motion for

summary judgment in this case. Orgill contends that the

arbitrator conclusively determined that the attribution

requirement is not a condition on its sublicense and thus cannot

support a copyright infringement claim. In response, PIC filed

its own motion for summary judgment. PIC argues that the Partial

Final Award does not preclude its copyright infringement claim

against Orgill, which was not a party to the arbitration. PIC

also contends that Orgill’s sublicense defense fails a matter of

law because: 1) Orgill cannot prove that it had an implied

sublicense to use the images; 2) the Confirmatory Sublicense

made Orgill’s sublicense conditional on the attribution

requirement even though it was not a condition in the PIC-OSI

Agreement; and 3) Orgill’s use of approval images exceeded the

scope of its sublicense.

                              DISCUSSION

I.   Standard of Review

     Summary judgment is appropriate when there is “no genuine

issue as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

issue exists where the evidence “is such that a reasonable jury

could resolve the point in the favor of the non-moving party.”

                                   8
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 9 of 34



Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 87 (1st

Cir. 2018) (quoting Cherkaoui v. City of Quincy, 877 F.3d 14,

23-24 (1st Cir. 2017)). A material fact is one with the

“potential of changing a case’s outcome.” Doe v. Trs. of Bos.

Coll., 892 F.3d 67, 79 (1st Cir. 2018). “The court must view the

facts in the light most favorable to the non-moving party and

draw all reasonable inferences in [its] favor.” Carlson v. Univ.

of New Eng., 899 F.3d 36, 43 (1st Cir. 2018). When the parties

cross-move for summary judgment, the court must evaluate each

motion “separately, drawing inferences against each movant in

turn.” Lawless v. Steward Health Care Sys., LLC, 894 F.3d 9, 21

(1st Cir. 2018) (quoting EEOC v. Steamship Clerks Union, 48 F.3d

594, 603 n.8 (1st Cir. 1995)).

     The burden on a summary judgment motion first falls on the

movant to identify “the portions of the pleadings, depositions,

answers to interrogatories, admissions, and affidavits, if any,

that demonstrate the absence of any genuine issue of material

fact.” Irobe v. U.S. Dep’t of Agric., 890 F.3d 371, 377 (1st

Cir. 2018) (quoting Borges ex rel. S.M.B.W. v. Serrano-Isern,

605 F.3d 1, 5 (1st Cir. 2010)). If the movant meets this “modest

threshold,” the burden shifts to non-movant to “point to

materials of evidentiary quality” to demonstrate that the trier

of fact could reasonably resolve the issue in its favor. Id. The

court must deny summary judgment if the non-movant “adduces

                                   9
      Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 10 of 34



competent evidence demonstrating the existence of a genuine

dispute about a material fact.” Theriault v. Genesis HealthCare

LLC, 890 F.3d 342, 348 (1st Cir. 2018).

II.   Legal Standard

      A.   Issue Preclusion

      Under the doctrine of issue preclusion (or collateral

estoppel), a party cannot relitigate factual or legal issues

that were adjudicated in an earlier action if “(1) the issues

raised in the two actions are the same; (2) the issue was

actually litigated in the earlier action; (3) the issue was

determined by a valid and binding final judgment; and (4) the

determination of the issue was necessary to that judgment.”

Manganella v. Evanston Ins. Co., 700 F.3d 585, 591 (1st Cir.

2012). Issue preclusion applies not only to the “ultimate issue”

in the first action but also to “necessary intermediate

findings, even where those findings are not explicit.” Id.

(citation omitted).

      For issue preclusion to apply, the “identity of the issues

need not be absolute; rather, it is enough that the issues are

in substance identical.” Id. The “mere presence of a modicum of

factual commonality does not establish the requisite identity of

issues,” however. Faigin v. Kelly, 184 F.3d 67, 78 (1st Cir.

1999). An issue was not actually litigated in the earlier action

if its resolution “was based on something less than a full

                                    10
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 11 of 34



adversarial presentation.” Manganella, 700 F.3d at 594. The

resolution of the litigated issue must also have been “necessary

to the decision actually rendered,” not just to reach the same

outcome. Id.

     Defensive nonmutual issue preclusion permits a defendant

who was not a party to the earlier action to estop “a plaintiff

from asserting a claim the plaintiff has previously litigated

and lost against another defendant.” Vargas-Colón v. Fundación

Damas, Inc., 864 F.3d 14, 28 (1st Cir. 2017) (quoting Rodríguez-

García v. Miranda-Marín, 610 F.3d 756, 771 (1st Cir. 2010)). The

application of defensive nonmutual issue preclusion is

appropriate only when “the party against whom issue preclusion

is asserted ‘has had a full and fair opportunity for judicial

resolution of the same issue.’” Id. (quoting Rodríguez-García,

610 F.3d at 771). In practice, determining whether the plaintiff

had a full and fair opportunity to litigate the issue boils down

to the same four-factor test applicable to issue preclusion more

generally. See, e.g., Acevedo-Garcia v. Monroig, 351 F.3d 547,

575-76 (1st Cir. 2003). Courts retain discretion to refuse to

apply nonmutual issue preclusion when “its application would

badly distort matters before the jury or would not result in

efficiency gains because litigation of the live issue may

require introduction of some of the same evidence pertinent to



                                   11
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 12 of 34



the estopped issues.” Rodríguez-García, 610 F.3d at 772

(quotations and citation omitted).

     Arbitral awards generally receive the same preclusive

effect as judicial judgments. Manganella, 700 F.3d at 591;

FleetBoston Fin. Corp. v. Alt, 638 F.3d 70, 79 (1st Cir. 2011).

A defendant in litigation may invoke defensive nonmutual issue

preclusion against a plaintiff who was involved in a prior

arbitration against another party. 2 See, e.g., Manion v. Nagin,

394 F.3d 1062, 1066-67 (8th Cir. 2005); Boguslavsky v. S.

Richmond Sec., Inc., 225 F.3d 127, 130 n.4 (2d Cir. 2000) (per

curiam); Columbia Steel Fabricators, Inc. v. Ahlstrom Recovery,

44 F.3d 800, 802 (9th Cir. 1995). Because of the difficulty in

determining what exactly an arbitrator decided in an award,

particularly when he or she does not provide an explanation,

courts may have discretion as to whether to give an arbitral

award preclusive effect. See FleetBoston, 638 F.3d at 80-81. In

this case, the arbitrator wrote an extensive decision resolving

all of the parties’ claims and counterclaims. The Court has no




2    There is an open question of whether state or federal law
governs the preclusive effect of an arbitral award. FleetBoston,
638 F.3d at 79 n.10; see also W.J. O’Neil Co. v. Shepley,
Bulfinch, Richardson & Abbott, Inc., 765 F.3d 625, 629-30 (6th
Cir. 2014) (surveying how courts have addressed this question).
As the parties assume federal preclusion law applies, the Court
does as well. In any event, federal and Massachusetts preclusion
law are materially identical. See Manganella, 700 F.3d at 590-
91.
                                   12
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 13 of 34



difficulty applying the traditional requirements for issue

preclusion to this decision.

     B.   Copyright Infringement and License Defense

     Under 17 U.S.C. § 501(a), “[a]nyone who violates the

exclusive rights of the copyright owner . . . is an infringer of

the copyright.” To win on a copyright infringement claim, the

plaintiff must prove two elements: “(1) ownership of a valid

copyright, and (2) copying of constituent elements of the work

that are original.” Soc’y of Holy Transfiguration Monastery,

Inc. v. Gregory, 689 F.3d 29, 39 (1st Cir. 2012) (quoting

Situation Mgmt. Sys., Inc. v. ASP. Consulting LLC, 560 F.3d 53,

58 (1st Cir. 2009)). A copyright owner may transfer a

nonexclusive right to use the copyright. Estate of Hevia v.

Portrio Corp., 602 F.3d 34, 40 (1st Cir. 2010). While this

transfer often occurs via writing, it “also may occur without

any particular formality, as by conduct manifesting the owner’s

intent.” Id. at 40-41. Such an “implied license” is limited and

only “permits the use of a copyrighted work in a particular

manner.” Id. at 41 (quoting I.A.E., Inc. v. Shaver, 74 F.3d 768,

775 (7th Cir. 1996)). “Uses of a copyrighted work that stay

within the bounds of an implied license do not infringe the

copyright.” Id.

     The existence of a license authorizing use of copyrighted

material is an affirmative defense. Fed. R. Civ. P. 8(c)(1);

                                   13
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 14 of 34



Spinelli v. Nat’l Football League, 903 F.3d 185, 197 (2d Cir.

2018). Accordingly, the burden of proving the existence of an

implied license lies with the party claiming its protection.

Estate of Hevia, 602 F.3d at 41. However, once the licensee

demonstrates the existence of a license, the burden shifts to

the licensor to show that the licensee’s use exceeded the scope

of the license. See Spinelli, 903 F.3d at 197.

     Orgill does not dispute that PIC owns a valid copyright for

the images or that it used PIC’s images. However, Orgill

contends that it received an implied sublicense from OSI to use

the images and thus cannot be held liable for infringement. PIC

counters that Orgill received no implied sublicense, Orgill

violated a condition of its sublicense by failing to provide

proper attribution on the images, and Orgill exceeded the scope

of its sublicense by using approval images. The Court addresses

PIC’s three arguments in turn.

III. Existence of an Implied Sublicense

     PIC first argues that Orgill did not receive a sublicense

from OSI to use its images, both based on the relationship

between OSI and Orgill and because an implied sublicense is a

legal impossibility. Orgill responds that the Partial Final

Award precludes this challenge to the existence of its implied

sublicense and that PIC’s arguments fail on the merits.



                                   14
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 15 of 34



     A.   Preclusive Effect of the Partial Final Award

     Orgill correctly contends that the Partial Final Award

precludes PIC from contesting that the PIC-OSI Agreement gave

OSI the authority to grant implied sublicenses to its customers.

In his Partial Final Award, the arbitrator wrote:

     Relying on the very broad language of paragraphs 2 and
     9 of the Agreement, OSI allowed its customers Use of
     the PIC images without the need of written
     authorization. While PIC contends OSI was required to
     employ written sub-licenses, there is no such
     requirement in the Agreement, a matter conceded by Mr.
     Picone. The language in Paragraph 9 and the
     acknowledgment by PIC and its counsel that the Images
     could be and were intended to be Used by OSI’s
     customers provides the basis for an implied license
     from OSI for such customer use of the Images.

Dkt. No. 169-1 at 44-45 (cleaned up).

     This finding meets the four requirements for issue

preclusion. OSI’s authority to grant implied sublicenses to its

customers was the same issue in the arbitration as here.

Although Orgill was not itself involved in the arbitration, this

issue goes to OSI’s authority under the PIC-OSI Agreement, not

how it utilized that authority with individual customers. The

arbitrator’s explanation makes clear that PIC and OSI actually

litigated this issue, as PIC unsuccessfully argued that OSI had

to use express sublicenses. The Partial Final Award is a final

and binding judgment that receives preclusive effect. See

Manganella, 700 F.3d at 591. The arbitrator’s finding about the

validity of the implied sublicenses was essential to his

                                   15
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 16 of 34



conclusion that OSI’s customers did not infringe PIC’s

copyrights. Given that this issue was thoroughly litigated in

the arbitration, Orgill properly invokes defensive nonmutual

issue preclusion to estop PIC from relitigating this question.

     The Partial Final Award does not, however, preclude PIC

from challenging whether OSI granted Orgill an implied

sublicense. It is unclear whether the arbitrator decided that

OSI gave all its customers implied sublicenses or just the

customers who were parties to the arbitration. However, even if

he did decide this issue as to all of OSI’s customers, it was

not necessary to do so to determine that only the customers who

were parties to the arbitration did not commit copyright

infringement.

     The Partial Final Award also does not preclude PIC from

arguing that implied sublicenses are a legal impossibility.

Orgill provides no indication that PIC raised this issue in the

arbitration. Instead, PIC argued that the PIC-OSI Agreement did

not permit implied sublicensing. Thus, although the arbitrator

implicitly assumed or decided that implied sublicenses were

possible, the issue was not actually litigated.

     B.   Implied Sublicense

     In its 2015 summary judgment ruling, the Court stated:

     As PIC conceded at the hearing, the defendants have
     borne their burden of showing that OSI impliedly
     licensed Orgill’s use of the images. In accordance

                                   16
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 17 of 34



     with longstanding business practice, Dennis Sills has
     obtained product images from OSI since 1998 “either by
     talking to [OSI's] rep” on the telephone, “calling
     customer service and talking to whoever is there,” or
     searching OSI’s external website. Orgill then uses
     these materials (which include the images in question)
     to advertise and sell OSI products through dealers
     like Farm & City. Although Sills does not recall
     receiving explicit permission from OSI to use the
     images, he stated that such permission had “been
     implied in more ways than I count,” since “it’s
     understood in our business that . . . I’m using their
     pictures to sell their products.” Moreover, Orgill has
     reviewed Orgill’s catalogues twice a year for the past
     five years, and has never objected to the way that
     Orgill displays the images.

PIC, 118 F. Supp. 3d at 403 (alterations in original) (citations

omitted).

     Urging the Court to reconsider this opinion, PIC first

argues that the Court improperly found an implied sublicense

based solely on delivery of its images to Orgill. See 17 U.S.C.

§ 202 (“Transfer of ownership of any material object . . . does

not of itself convey any rights in the copyrighted work embodied

in the object . . . .”); Corbello v. DeVito, 777 F.3d 1058, 1067

(9th Cir. 2015) (“[T]he copyright statute forbids courts from

inferring a transfer of copyright or a license from mere

delivery of the material object in which the work is

embodied.”). The Court in its 2015 opinion did not, however,

rely solely on delivery. It also pointed to Orgill’s

conversations with OSI representatives, the lack of objection

from OSI to Orgill’s use of the images, and the implied


                                   17
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 18 of 34



permission Orgill stated it received from OSI. See PIC, 118 F.

Supp. 3d at 403; see also John G. Danielson, Inc. v. Winchester-

Conant Props., Inc., 322 F.3d 26, 41 (1st Cir. 2003) (permitting

consideration of delivery as one of multiple factors in

determining whether an implied sublicense exists). PIC did not

demonstrate a genuine issue of material fact as to the existence

of the sublicense. See PIC, 118 F. Supp. 3d at 403.

     PIC also contends that copyright law does not recognize an

implied sublicense. 3 PIC points to the three-part test for

finding an implied license that the First Circuit utilized in

John G. Danielson, Inc. v. Winchester-Conant Properties, Inc.,

“which requires that the licensee request the creation of the

work, the licensor create and deliver the work, and the licensor

intend that the licensee distribute the work.” 322 F.3d at 41.

PIC claims Orgill cannot meet this standard because Orgill did

not even know it existed before the lawsuit, let alone request

that it create or deliver any of the images. More fundamentally,

PIC states that no court has ever recognized an implied



3
     Orgill claims that PIC waived this argument by not raising
it in its opposition to Orgill’s prior motion for summary
judgment. Orgill relies on the proposition that parties cannot
raise new arguments on a motion for reconsideration under
Federal Rule of Civil Procedure 59(e). See, e.g., United States
ex rel. Ge v. Takeda Pharm. Co., 737 F.3d 116, 126 (1st Cir.
2013). Rule 59(e) deals with motions to alter or amend a final
judgment, and the Court’s 2015 summary judgment order was
interlocutory. Accordingly, PIC has not waived this argument.
                                   18
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 19 of 34



sublicense from a licensee (as opposed to an implied license

from a copyright owner) because creation of an implied license

requires direct contact between the owner and licensee.

     PIC’s claim that an implied sublicense is a legal

impossibility raises a novel question. No other court has

directly addressed whether an implied sublicense is possible

under these circumstances. However, there is no strict three-

part test for an implied license that requires proof of request,

delivery, and intent. Instead, the First Circuit has twice

emphasized that the “touchstone for finding an implied

license . . . is intent.” Estate of Hevia, 602 F.3d at 41

(alteration in original); Danielson, 322 F.3d at 40. It has

framed the implied license inquiry as “whether the totality of

the parties’ conduct indicates an intent to grant . . .

permission.” Estate of Hevia, 602 F.3d at 41 (quotation

omitted); see also Conway v. Licata, 104 F. Supp. 3d 104, 123

(D. Mass. 2015) (reading First Circuit precedent as “noting the

copyright owner’s intent as the key to determining the existence

of an implied license”).

     A number of other courts of appeals have similarly

suggested that intent is the key to the existence of an implied

license. See Corbello, 777 F.3d at 1067; Latimer v. Roaring

Toyz, Inc., 601 F.3d 1224, 1235 (11th Cir. 2010); Johnson v.

Jones, 149 F.3d 494, 501-02 (6th Cir. 1998). But see Muhammad-

                                   19
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 20 of 34



Ali v. Final Call, Inc., 832 F.3d 755, 762 (7th Cir. 2016)

(relying on the three-part test to show an implied license). The

Fifth Circuit has explicitly rejected the argument PIC advances

here. See Baisden v. I’m Ready Prods., Inc., 693 F.3d 491, 501

(5th Cir. 2012). The two leading copyright treatises agree. See

3 Melville B. Nimmer & David Nimmer, Nimmer on Copyright

§ 10.03[A][7] (2018) (noting that, “[w]hen the totality of the

parties’ conduct indicates an intent to grant such permission,

the result is a nonexclusive license” (footnote omitted)); 2

William F. Patry, Patry on Copyright § 5:131 (2019) (stating

that an implied license arises “when the circumstances . . .

demonstrate that the parties intended that the work would be

used for a specific purpose”).

     This focus on intent is consistent with the nature of an

implied license. An implied license is simply a type of implied-

in-fact contract. I.A.E., 74 F.3d at 776; Effects Assocs.,

Inc. v. Cohen, 908 F.2d 555, 559 n.7 (9th Cir. 1990). Implied-

in-fact contracts are created whenever the parties exhibit

“mutual agreement and intent to promise” in a way “not . . .

expressed in words.” 1 Williston on Contracts § 1:5 (4th ed.

2018). An analysis into the existence of an implied license

should therefore focus on mutual agreement and intent.

     The First Circuit has referenced the three-part test on

which PIC relies as a means of determining if a copyright owner

                                   20
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 21 of 34



manifested the requisite intent for an implied license. See

Estate of Hevia, 602 F.3d at 41; Danielson, 322 F.3d at 41. It

has never stated, however, that the three elements of request,

delivery, and intent are the only way a defendant in a copyright

infringement suit can show that intent. See Estate of Hevia, 602

F.3d at 41 (describing the three-part test as “most commonly

used in determining if an implied license exists with respect to

most kinds of work”); see also Nimmer, supra, § 10.03[A][7]

(noting that it is “questionable . . . to transmute those three

factors into the only applicable test — and to hold that there

can be no implied license when one of those factors is absent”

(footnote omitted)); Patry, supra, § 5:131 (stating that these

three factors, “while perfectly acceptable, do not exhaust the

possibilities”). In fact, in Estate of Hevia, the First Circuit

skipped a separate analysis of request and delivery and found an

implied license based solely on intent. 602 F.3d at 41-43; see

also Danielson, 322 F.3d at 40-42 (also skipping the request and

delivery factors and focusing on intent, though ultimately

finding no implied license).

     PIC relies heavily on an unpublished case from the District

of Oregon that states that an implied sublicense is a “legal

impossibility.” Catalogue Creatives, Inc. v. Pac. Spirit Corp.,

No. CV 03-966-MO, 2005 WL 1950231, at *2 (D. Or. Aug. 15, 2005).

That case involved a purported implied sublicense granted by an

                                   21
      Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 22 of 34



implied licensee. See id. (“[D]efendant has offered no case law

supporting the proposition that the recipient of an implied

license may grant an implied sublicense by its conduct.”). It

says nothing about whether, as here, an express licensee who was

specifically authorized by the copyright owner to issue a

sublicense can grant an implied sublicense.

      Since only intent, not request and delivery, is a necessary

element for finding an implied sublicense, it is not dispositive

that Orgill did not have any direct contact with PIC. Instead,

to determine whether Orgill received an implied sublicense, the

Court must ask whether PIC intended to permit sublicensing when

it licensed the images to OSI and whether OSI intended to

sublicense the images to Orgill. As noted above, the arbitrator

conclusively determined that PIC intended to permit OSI to

sublicense the images. And PIC has provided no evidence to

suggest that the Court erred in finding in its 2015 ruling that

OSI intended to grant a sublicense when it provided the images

to Orgill and allowed Orgill to obtain them from its system. PIC

has had two opportunities to raise a genuine issue of material

fact that OSI did not intend to grant Orgill a sublicense, and

it has failed to do so.

IV.   Attribution Requirement

      Because Orgill received a sublicense to use PIC’s images,

the burden shifts to PIC to show that Orgill’s use of the images

                                    22
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 23 of 34



exceeded the scope of its sublicense. See Spinelli, 903 F.3d at

197. In its 2015 summary judgment ruling, the Court held that

PIC raised a genuine issue of material fact as to whether Orgill

violated its sublicense by failing to include attribution to PIC

or Picone on the images it used. 4 See PIC, 118 F. Supp. 3d at

405. The Court identified this attribution requirement in the

PIC-OSI Agreement. See id. at 403-04. Orgill argues that the

arbitrator conclusively determined that the attribution

requirement is not a condition of its sublicense. The Court

declined to address this issue in its prior ruling. See id. at

404 n.4.

     PIC cannot relitigate the arbitrator’s decision that the

attribution requirement in the PIC-OSI Agreement is not a

condition because it was the central issue in the arbitration

and its resolution was necessary for the arbitrator to find that

OSI was not liable for copyright infringement. But Orgill’s

sublicense could give it fewer rights than OSI has. See id. at

404 (referring to the terms “govern[ing] OSI’s right to use the

images” as “the minimum limitations on the [Orgill’s] use of the

images” (emphasis added)). PIC therefore argues that the




4    The Court in its prior ruling also declined to grant Orgill
summary judgment on PIC’s claim that it violated its sublicense
by further sublicensing the images to its dealers for a fee. See
PIC, 118 F. Supp. 3d at 404-05. PIC no longer presses this
argument.
                                   23
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 24 of 34



Confirmatory Sublicense between OSI and Orgill makes the

attribution requirement a condition of Orgill’s sublicense. 5 The

arbitrator’s decision does not preclude this argument because

Orgill was not a party to the arbitration and OSI did not have

similar confirmatory agreements with the customers involved in

the arbitration.

     A.   Legal Standard

     A defendant’s liability for failure to comply with a

provision of a license agreement “raises issues that lie at the

intersection of copyright and contract law.” MDY Indus., LLC v.

Blizzard Entm’t, Inc., 629 F.3d 928, 939 (9th Cir. 2010)

(quoting Sun Microsystems, Inc. v. Microsoft Corp., 188 F.3d

1115, 1122 (9th Cir. 1999)). “Generally, a ‘copyright owner who

grants a nonexclusive license to use his copyrighted material

waives his right to sue the licensee for copyright

infringement . . . .’” Jacobsen v. Katzer, 535 F.3d 1373, 1380

(Fed. Cir. 2008) (quoting Sun Microsystems, 188 F.3d at 1121).

Accordingly, if the licensee breaches the terms (“covenants”) of




5    At the hearing, PIC’s counsel reiterated its argument from
the first round of summary judgment briefing that the
Confirmatory Sublicense was an invalid retroactive license. PIC
does not raise this argument in its briefing on the renewed
summary judgment motions. In any event, PIC now relies on the
terms of the Confirmatory Sublicense for its argument that the
attribution requirement is a condition, so the Court need not
address the issue of the validity of the Confirmatory
Sublicense.
                                   24
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 25 of 34



the licensing agreement, it is only liable for breach of

contract. See MDY Indus., 629 F.3d at 939.

     However, if the licensee fails to satisfy a condition of

the license, “it follows that the rights dependent on

satisfaction of that condition have not been effectively

granted, rendering any use . . . without authority,” i.e.,

copyright infringement. Nimmer, supra, § 10.15[A][2]; see also

Jacob Maxwell, Inc. v. Veeck, 110 F.3d 749, 753-54 (7th Cir.

1997) (stating that, if the terms at issue were conditions,

“absent performance of the conditions, the ‘license’ would not

have issued” and the use would have constituted copyright

infringement). Thus, in order to sue for copyright infringement,

the copyright owner “must demonstrate that the violated

term . . . is a condition rather than a covenant.” MDY Indus.,

629 F.3d at 939.

     State law governs whether a contractual term is a covenant

or a condition. See id.; Nimmer, supra, § 10.15[A][1]. Under

Massachusetts law, a “condition precedent defines an event which

must occur before a contract becomes effective or before an

obligation to perform arises under the contract.” Mass. Mun.

Wholesale Elec. Co. v. Town of Danvers, 577 N.E.2d 283, 288

(Mass. 1991). “If the condition is not fulfilled, the contract,

or the obligations attached to the condition, may not be

enforced.” Id. A contractual term is a condition only when the

                                   25
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 26 of 34



parties so intended. Id. “To ascertain intent, a court considers

the words used by the parties, the agreement taken as a whole,

and surrounding facts and circumstances.” Id. Although not

“absolutely necessary,” the use of “[e]mphatic words,” such as

“if and when,” “provided that,” and “on condition that,” are

strong evidence that the parties intended to create a condition.

Id. (quotations omitted). Without such words, a court will

construe a contractual term as a condition only “if the intent

of the parties . . . is clearly manifested in the contract as a

whole.” Id.

     B.   Analysis

     Orgill argues that the attribution requirement in the

Confirmatory Sublicense is not a condition, and it is not liable

for copyright infringement even if it failed to attribute the

images to PIC or Picone. The Confirmatory Sublicense states that

the attribution requirement is “[w]ithout effect on the rights

of Orgill . . . to Use the Images as granted in” the preceding

paragraph. Dkt. No. 56-13 ¶ 3(B), at 6. This statement

demonstrates that the parties did not intend to render Orgill’s

sublicense ineffective for failure to comply with the

attribution requirement. This interpretation is bolstered by the

title of the section under which the attribution requirement

falls: “Covenants.” Dkt. No. 56-13 at 6. A contractual term may

be both a condition and a covenant, see Jacobsen, 535 F.3d at

                                   26
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 27 of 34



1380, so this title is not determinative. But it provides

further confirmation that the parties saw the attribution

requirement as a covenant whose violation would constitute a

breach of contract, not as a condition on the validity of

Orgill’s sublicense.

     PIC emphasizes that the Confirmatory Sublicense grants

Orgill the right to “Use” its images and that it defines the

term “Use” with “the broadest possible interpretation . . . ,

subject to the limitations herein.” Dkt. No. 56-13 ¶¶ 1(E), 2,

at 5 (emphasis added). It argues that “subject to” is emphatic

language that demonstrates an intent to create a condition.

“Subject to” is not, however, an example of such emphatic

language. See Fantastic Fakes, Inc. v. Pickwick Int’l, Inc., 661

F.2d 479, 484 (5th Cir. Unit B Nov. 1981) (noting that “subject

to” is ambiguous in this context); cf. Mass. Mun. Wholesale, 577

N.E.2d at 288 (leaving “subject to” out of a list of such

emphatic language).

     More importantly, the Confirmatory Sublicense makes

Orgill’s “Use” rights “subject to the limitations herein” but

does not clearly state which limitations in the rest of

agreement this phrase refers to. Given the unambiguous language

prefacing the attribution requirement stating that it does not

affect Orgill’s “Use” rights, the attribution requirement is

plainly not one of the “limitations herein.” The structure of

                                   27
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 28 of 34



the agreement distinguishes this case from Jacobsen, where the

court held that the licensing agreement made an attribution

requirement a condition because it clearly stated that the user

could copy, modify, and distribute the work “provided that” he

include an attribution. 535 F.3d at 1381.

     PIC contends that reading the attribution requirement as a

covenant, not a condition, renders the “subject to the

limitations herein” language meaningless because there are no

other limitations in the Confirmatory Sublicense to which the

phrase could possibly refer. It is a fundamental principle of

contract interpretation that a “contract is to be construed to

give reasonable effect to each of its provision” and a court

should not read a provision out of the contract. Balles v.

Babcock Power Inc., 70 N.E.3d 905, 916 (Mass. 2017) (quoting

J.A. Sullivan Corp. v. Commonwealth, 494 N.E.2d 374, 378 (Mass.

1986)). The Court need not definitively determine all the other

provisions in the Confirmatory Sublicense that are conditions,

but Paragraph 5, which bars Orgill from transferring the right

to use the images except as specified in Paragraph 2, is one

condition. And reading the attribution requirement as a

condition of the sublicense itself would render meaningless the

clear language that the requirement is “[w]ithout effect on the

rights of Orgill . . . to Use the Images as granted in” the

preceding paragraph. Dkt. No. 56-13 ¶ 3(B), at 6.

                                   28
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 29 of 34



     Accordingly, the attribution requirement is not a condition

on Orgill’s sublicense. Even if Orgill used the images without

attributing them to PIC or Picone, Orgill is not liable for

copyright infringement.

V.   Approval Images

     Finally, PIC argues that Orgill exceeded the scope of its

sublicense by using preliminary “proofs” that it sent to OSI for

approval (“approval images”). PIC contends that the PIC-OSI

Agreement did not authorize OSI to use approval images and OSI

therefore could not grant Orgill permission to use those images.

PIC offers an affidavit from Picone who explains that he can

identify the accused images as approval images based on the

rugged edges around the products, which he removes in a final

image, and the lack of drop shadow, which he adds in a final

image.

     Orgill contends that the arbitrator conclusively determined

that the PIC-OSI Agreement permitted OSI to use approval images.

The arbitrator did state that “Paragraphs 2 and 9 of the 2006

License Agreement worked in tandem to grant OSI the right to Use

— and authorize Use of — all of PIC's images, past and future”

and that the “Agreement's definition of ‘Images’ did not

distinguish between PIC images sent for ‘approval’ purposes or

in ‘final’ form.” Dkt. No. 169-1 at 44. And after OSI admitted

to using approval images right before the arbitration, the

                                   29
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 30 of 34



arbitrator must have determined that its license permitted it do

so as part of his finding that OSI had not committed copyright

infringement.

     However, OSI has not met its burden of demonstrating that

this issue was actually litigated in the arbitration. Nothing in

the Partial Final Award states that PIC argued that the PIC-OSI

Agreement did not authorize use of approval images, and OSI has

not submitted any briefs or transcripts showing that PIC made

this argument. The fact that PIC had the chance to raise this

issue in the arbitration does not render it “actually litigated”

if its resolution “was based on something less than a full

adversarial presentation.” Manganella, 700 F.3d at 594; cf.

Dunellen, LLC v. Getty Props. Corp., 567 F.3d 35, 38 (1st Cir.

2009) (noting that issue preclusion does not apply if the

parties stipulated to the issue in the first proceeding).

     Although PIC is not precluded from raising the approval

images theory by the Partial Final Award, PIC did not adequately

disclose the theory during discovery. A party must supplement an

interrogatory response “in a timely manner if [it] learns that

in some material respect . . . the response is incomplete.” Fed.

R. Civ. P. 26(e)(1)(A). Failure to do so may result in the

exclusion of the omitted information, “unless the failure was

substantially justified or is harmless.” Fed. R. Civ. P.

37(c)(1). A district court has broad discretion to determine the

                                   30
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 31 of 34



appropriate sanction for failure to supplement discovery

responses. See id. 37(c)(1)(C); Genereux v. Raytheon Co., 754

F.3d 51, 59 (1st Cir. 2014) (“[P]reclusion is not automatic, and

a lapse may be excused if the court determines that, in the

particular circumstances, a different remedy is more condign.”).

     Orgill propounded an interrogatory asking PIC to explain

the basis for its allegation that OSI never authorized Orgill’s

use of PIC’s images. The closest PIC came to referencing the

approval image theory in its initial or supplemental response

was its statement that “Orgill exceeded the scope of any rights

it could have been granted by [OSI] in at least two respects”

and then describing its attribution requirement and fee

provision theories. Id. at 9-10. This reference to “at least

two” ways in which Orgill exceeded the scope of its license

plainly did not put Orgill on notice that the question of

approval images would be an issue in this litigation. See

Anderson v. Cryovac, Inc., 862 F.2d 910, 929 (1st Cir. 1988)

(“The purpose of discovery is to ‘make a trial less a game of

blindman’s buff and more a fair contest with basic issues and

facts disclosed to the fullest practicable extent.” (quoting

United States v. Proctor & Gamble, 356 U.S. 677, 682 (1958))).

PIC’s response to Orgill’s interrogatory was materially

incomplete because it omitted an entire theory upon which PIC

relies to negate Orgill’s license defense.

                                   31
     Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 32 of 34



     PIC’s failure to disclose its approval images theory was

not substantially justified or harmless. At the hearing, PIC’s

attorney stated that PIC did not advance this theory earlier

because it had other meritorious arguments. However, a plaintiff

is not allowed to PIC its battles and then seek to reopen a new

front at the close of discovery. This type of strategic decision

does not justify failing to disclose an entire theory upon which

a motion for summary judgment is based. Picone’s purported

ability to easily recognize approval images belies any notion

that PIC had no reason to be aware of Orgill’s alleged use of

approval images earlier. The failure to disclose was not

harmless either, as it left Orgill with no discovery on the

approval image issue. Orgill has no way of challenging the

assertions in Picone’s declaration that he did not intend to

license use of approval images to OSI and that he recognizes

some of the images Orgill used as approval images.

     PIC filed its complaint in this case almost four years

before moving for summary judgment on its copyright infringement

claim. During these four years, PIC gave Orgill no indication

that its use of approval images would be an issue, even though

Picone asserts that he can identify approval images by sight.

Given PIC’s failure to excuse its delay and the length of this

litigation, the Court declines to reopen discovery to permit

Orgill to investigate its use of approval images and whether its

                                   32
      Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 33 of 34



sublicense permits use of such images. Instead, the Court

excludes the approval images theory pursuant to Federal Rule of

Civil Procedure 37(c)(1).

VI.   Conclusion

      In its 2015 ruling, this Court held that Orgill received an

implied sublicense from OSI to use PIC’s images. PIC’s arguments

that this holding was erroneous are without merit. Although the

Court held that PIC raised a genuine dispute of material fact as

to whether Orgill violated the attribution requirement of its

sublicense, PIC is estopped by the Partial Final Award from

arguing that the PIC-OSI Agreement established the attribution

requirement as a condition of Orgill’s sublicense, and the Court

is not persuaded that the attribution requirement is a condition

of the Confirmatory Sublicense. The Court also excludes PIC’s

theory that Orgill exceeded the scope of its sublicense by using

approval images because PIC failed to disclose this theory

during discovery. Since Orgill received a sublicense to use

PIC’s images and did not exceed the scope of the sublicense,

Orgill did not commit copyright infringement as a matter of law.

                                   ORDER

      Accordingly, PIC’s motion for summary judgment (Docket No.

172) is DENIED, and Orgill’s motion for summary judgment (Docket

No. 167) is ALLOWED.

SO ORDERED.

                                    33
Case 1:14-cv-11818-PBS Document 194 Filed 04/04/19 Page 34 of 34



                             /s/ PATTI B. SARIS
                             Patti B. Saris
                             Chief United States District Judge




                              34
